Citation Nr: 0203062	
Decision Date: 04/04/02    Archive Date: 04/11/02	

DOCKET NO.  93-06 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing or special 
home adaptations.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1961 to September 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1991 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The Board previously remanded the appeal in April 1994 and 
January 1998.

The issue of entitlement to service connection for bilateral 
shoulder disability was in appellate status at the time of 
the January 1998 Board remand.  An April 2000 RO decision 
granted service connection for bilateral shoulder disability.  
Therefore, this issue is now moot.


FINDINGS OF FACT

1.  Service connection is in effect for comminuted fracture 
of the left acetabulum and ilium, status post left hip 
replacement, degenerative disc disease at L4-5 and 
degenerative joint disease of the lumbar spine, degenerative 
arthritis of the right shoulder, degenerative joint disease 
of the right knee, degenerative arthritis of the left 
shoulder, nasal deflection, status post carpal tunnel 
syndrome on the right, status post carpal tunnel syndrome on 
the left, fracture of the left radius, and fracture of the 
distal sacrum.

2.  The veteran does not have (1) loss, or loss of use, of 
both lower extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, 
or (2) blindness in both eyes, having only light perception, 
plus the anatomical loss or loss of use of one lower 
extremity, or (3) loss or loss of use of one lower extremity 
together with the residuals of organic disease or injury 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or (4) loss or loss of use of one 
lower extremity together with the loss or loss of use of one 
upper extremity which so affects the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair.

3.  The veteran is not in receipt of service connection for 
permanent and total disability due to blindness in both eyes 
and service connection has not been awarded for the 
anatomical loss or loss of use of both hands.


CONCLUSION OF LAW

Entitlement to specially adapted housing or a special home 
adaptation grant is not warranted.  38 U.S.C.A. §§ 2101, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.809, 3.809a (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's duty to assist claimants has been reaffirmed and 
clarified.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et seq. (West Supp. 2001); 
38 C.F.R. §§ 3.102, 3.159 (2001).  In this regard, the Board 
observes that the veteran has been afforded multiple VA 
examinations and VA treatment records have been obtained.  
The veteran and his representative have been provided with a 
statement of the case and supplemental statements of the case 
advising them of the evidence considered, governing legal 
authority, and the evidence necessary to establish 
entitlement to the benefit sought on appeal, as well as the 
reasons for the denial.  The veteran has been afforded a 
personal hearing and treatment records have been obtained.  
Therefore, the VA has complied with the VCAA and the Board 
concludes that it may now proceed, without prejudice to the 
veteran, because there is no indication that any further 
notification or development could be undertaken that has not 
already been accomplished.  See Bernard v. Brown, 4 Vet. App. 
384 (1994).

A certificate of eligibility for assistance in acquiring 
specially adapted housing, under 38 U.S.C.A. § 2101(a), 
requires that the veteran must be entitled to 
service-connected compensation for permanent and total 
disability due to:

(1) The loss or loss of use, of both lower extremities, such 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or (2) blindness in both 
eyes, having only light perception, plus the anatomical loss 
or loss of use of one lower extremity, or (3) the loss or 
loss of use of one lower extremity together with residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes or a wheelchair, or (4) the 
loss or loss of use of one lower extremity together with the 
loss or loss of use of one upper extremity which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair. 

A certificate of eligibility for assistance in acquiring 
necessary special home adaptations or, on or after October 
28, 1986, for assistance in acquiring a residence already 
adapted with necessary special features, under 38 U.S.C.A. 
§ 2101(b), requires that the veteran is entitled to 
compensation for permanent and total disability which (1) is 
due to blindness in both eyes with 5/20 visual acuity or 
less, or (2) includes anatomical loss or loss of use of both 
hands.  38 U.S.C.A. § 2101; 38 C.F.R. §§ 3.809, 3.809.

Service connection has been granted for comminuted fracture 
of the left acetabulum and ilium, evaluated as 70 percent 
disabling; degenerative disc disease at L4-5 and degenerative 
joint disease of the lumbar spine, evaluated as 20 percent 
disabling; degenerative arthritis of the right shoulder, 
degenerative joint disease of the right knee, degenerative 
arthritis of the left shoulder, and nasal deflection, each 
separately evaluated as 10 percent disabling; and status post 
carpal tunnel syndrome on the right, status post carpal 
tunnel syndrome on the left, residuals of a fracture of the 
left radius, and residuals of a fracture of the distal 
sacrum, all evaluated as noncompensably disabling.  The 
veteran has been awarded individual unemployability from 
February 10, 1995, and special monthly compensation on 
account of loss of use of one foot from February 10, 1995.

The record reflects that when the veteran was seen for VA 
examination in September 1991 he was wheelchair bound.  In 
July 1992 he reported that he had used crutches until 2 years 
before and then, because of shoulder pain, he was forced to 
use a wheelchair except for when he used crutches at home. 

Records relating to a September 1992 VA hospitalization 
reflect that the veteran underwent removal of a left total 
hip prosthesis and cement.  Records relating to a March and 
April 1993 VA hospitalization note that the veteran had 
undergone a total hip arthroplasty in 1982 with progressive 
loosening.  Resection of the arthroplasty had occurred in 
September 1992.  The veteran underwent a second left hip 
arthroplasty.

The report of a February 1995 VA examination reflects that 
the veteran complained of shoulder pain and had decreased 
range of motion secondary to this pain.  He ambulated 
favoring the left leg.  He was able to squat on his heels and 
toes.  The diagnosis included status post total hip 
arthroplasty times 2, degenerative joint disease of the 
shoulders, degenerative joint disease of the lumbosacral 
spine, and bilateral carpal tunnel syndrome. 

The reports of January 1997 VA neurology and September 1998 
orthopedic examinations reflect that the veteran stopped 
using crutches in 1992 and except for bilateral shoulder 
joint pain, his upper arms were okay and his hands did not 
have any numbness.  

The report of a January 2001 VA neurology examination 
indicates that the veteran had undergone carpal tunnel 
release in May and June 1995 on the right and left hands, 
respectively, and that he no longer had any pain or 
paresthesia in his hands.  The examiner commented that the 
veteran had normal strength in all 4 limbs with limited range 
of motion of the left hip.  His hand strength was normal.  
His gait was antalgic with a shorter left leg.  

The report of a January 2001 VA orthopedic examination 
reflects that the veteran was doing well and no longer in a 
wheelchair.  He reported that he occasionally used a cane or 
crutch, but no walker.  He reported daily right knee pain 
with a limp on the right when the knee hurt.  On ambulation 
there was a question of a slight limp on the right.

A review of all the evidence of record indicates that the 
veteran has never asserted any blindness or loss of visual 
acuity and service connection for such disability has never 
been established.  While evidence prior to the second left 
hip arthroplasty in 1993 indicates that the veteran was 
wheelchair bound, all of the evidence following the 1993 
arthroplasty reflects that the veteran no longer requires a 
wheelchair to move about and further indicates that he is not 
precluded from locomotion without the aid of braces, 
crutches, or canes.  Rather, the evidence subsequent to the 
1993 arthroplasty indicates that the veteran experiences some 
loss of motion and pain with some antalgic gait, but 
indicates that he is not precluded from locomotion without 
the use of an assistance device.  Further, there is no 
evidence that indicates that the veteran has lost the use of 
either hand and there is evidence that indicates that he 
retains the full use of his hands without pain or 
paresthesia.  The evidence indicates that he has some pain 
related to shoulder motion, but there is no evidence 
indicating that he has loss of use of either upper extremity 
and there is evidence indicating that he is able to continue 
to use both of his upper extremities.

On the basis of the competent medical evidence of record, 
there is no evidence indicating that the veteran currently 
meets any of the criteria for a certificate of eligibility 
for assistance in requiring specially adapted housing or for 
a certificate of eligibility for assistance in acquiring 
necessary special home adaptations and all of the evidence 
indicates that he does not meet any of these criteria.  
Therefore, a preponderance of the evidence is against the 
veteran's claim of entitlement to a certificate of 
eligibility for financial assistance in acquiring specially 
adapted housing or special home adaptations.  38 U.S.C.A. 
§ 2101; 38 C.F.R. §§ 3.809, 3.809a.


ORDER

Financial assistance in acquiring specially adapted housing 
and financial assistance in acquiring special home 
adaptations are denied.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

